Title: Remarks on Proposed Reform of the Continental Army, November 1777
From: Washington, George
To: 

 

Remarks.
[November 1777]

To abolish Coloniel distinctions, however desirable it may be, is next to impossible—Great pains in the early part of this war was used, in vain, to do this; but even in the New England States, where the Sentiments—& customs of the People have an exact semilarity, it was found impracticable.
The new modeling of the Army, and reducing supernumerary Officers is a very desirable matter, and ought, if possible, to take place; but quære, would not such a total change in our military system, as is proposed, occasion too great a convulsion? would not the number of rejected Officers promote discontent & disorder among the common Soldiery? nay even Mutiny and desertion.
The allowance of Land to the disbanded Officers may be proper enough—but will not half pay be attended with enormous expence? and would not this, and allowing half pay to the Officers of reduced regiment⟨s⟩ at the end of the War, add such weight to a debt already, & probably will be, of such magnitude, as to send the Colonies under the load of it; & give great disgust to the peopl⟨e⟩ at large?
